To His Excellency, Edward D. DiPrete Governor of the State of Rhode Island and Providence Plantations
We have received from Your Excellency, pursuant to section 2 of Article XII of the amendments to the Rhode Island Constitution, a request for our written opinion on certain questions of law pertaining to the Public Utilities Commission’s jurisdiction over the Narrangansett Bay Water Quality Management District Commission (hereinafter referred to as Narragansett). It appears from Your Excellency’s communication to us that these questions arose within the context of the PUC’s current hearings on Narragansett’s pending application for the establishment of retail sewer use rates to take effect on July 1, 1985. We have in the past consistently refrained from rendering advisory opinions with respect to questions which are directly or indirectly involved in pending litigation, Opinion to the House of Representatives, 88 R.I. 396, 149 A.2d 343 (1959), and, for the reasons set forth in the opinion cited, we continue to view this as a sound practice. Since the questions propounded to us by Your Excellency are inherent in the rate-setting determination which must be made by the Public Utilities Commission at the conclusion of the proceeding below, we deem it appropriate that the Public Utilities Commission decide these jurisdictional questions in that proceeding. An advisory opinion in respect to these jurisdictional matters would not be in accord with our long standing practice. We do suggest, however, that no refund of Narragansett’s booked revenue surplus be implemented in any form until the Public Utilities Commission has rendered its decision on the jurisdictional issues.
For the reasons stated, we must respectfully decline to express any formal opinion on the questions propounded by Your Excellency.
JOESPH A. BEVILACQUA
THOMAS F. KELLEHER
JOSEPH R. WEISBERGER
FLORENCE K. MURRAY
DONALD F. SHEA